Citation Nr: 1606888	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to a disability rating in excess of 40 percent for right wrist Keinbock's disease. 

4.  Entitlement to a disability rating in excess of 30 percent for left wrist Keinbock's disease.  

5.  Entitlement to an earlier effective date than September 16, 2014 for a grant of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, December 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to higher initial evaluations for the right and left wrists and entitlement to an earlier effective date than January 2015 for a grant of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss of the left ear for VA purposes.  

2.  The preponderance of the evidence shows that the Veteran's right ear loss did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.  

3.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2009, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2009 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the December 2009 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in April 2010  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claims.  Thus, further examination is not necessary regarding the hearing loss and tinnitus issues on appeal.

Service Connection - Hearing Loss and Tinnitus

As the issues of service connection for hearing loss and tinnitus stem from the same factual basis, the Board will address them together.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in April 2010.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
40
LEFT
15
25
15
25
35

The Veteran currently meets the requirements for hearing loss for VA purposes of the right ear only.

Regarding the Veteran's left ear, the Board finds that the Veteran does not have a current diagnosis of hearing loss for VA purposes.  Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, entitlement to service connection for left ear hearing loss is denied.  

The Board must then consider entitlement to service connection for right ear hearing loss and bilateral tinnitus.  In order for service connection to be granted for hearing loss, the hearing disability requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Noise exposure during service has been established.  The analysis below will therefore focus on the etiology of the right ear hearing loss and tinnitus and whether it is related to military service.

Upon entry into service, the July 1969 report of medical examination showed clinically normal ears and drums.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Veteran was again afforded an audiogram in association with his July 1973 separation report of medical examination.  The Veteran's ears and drums were clinically normal.  The Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
5
0
0
0

The Veteran was afforded a VA examination in April 2010.  The examiner noted that the Veteran was exposed to jet engine noise as well as weapon noise during service.  He also reported the Veteran's noise exposure following separation from service.  The Veteran worked as a brakeman/switchman for the railroad for five years without the use of hearing protection, a tractor-trailer driver for five years without the use of hearing protection, a carpenter for 15 years on construction sites with periodic use of hearing protection, a college student for five years, a project manager for two years, and a carpenter for another twelve years before retiring.  Recreationally, the Veteran hunted occasionally and used power tools and wood-working tools without the use of hearing protection.  After carefully reviewing the claims file and the medical literature, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma.  The examiner noted that the Veteran's entrance and separation examinations were both within normal limits bilaterally 500 to 4000 Hz.  Additionally, his audiometric configuration at separation was not consistent with acoustic trauma.  When evaluating his current degree of hearing loss, the examiner found that he could not rule out contributions from his occupational noise exposure and aging effects.  In regards to his tinnitus, the Veteran was unable to correlate its onset to a particular event during his tour of duty.  The examiner noted that he was not actively engaged in a combat environment and there was no evidence of tinnitus in the Veteran's service treatment records.

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss and tinnitus are not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disabilities, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity or ringing in the ear, which are non-medical in nature; however, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains one probative medical opinion.  The opinion of the April 2010 VA examiner is of more probative value than the Veteran's lay assertions.  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current hearing loss and tinnitus did not begin during service, did not manifest to a compensable degree within one year of service, and are not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied.  



REMAND

The Veteran is currently rated at 40 percent for the right wrist and 30 percent for the left wrist.  Treatment records show that the Veteran is right hand dominant.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 50 percent rating for the major wrist and a 40 percent rating for the minor wrist.  The regulation notes that extremely unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125.  Under that regulation loss of use of the major hand warrants a 70 percent disability rating and loss of use of the minor hand warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in November 2012.  The examiner noted unfavorable ankylosis of both wrists, but did not address what degree of ankylosis and whether it results in ulnar or radial deviation.  The February 2014 examiner noted extremely unfavorable ankylosis but did not note whether it was in any degree of palmar flexion or if it caused ulnar or radial deviation.  The Veteran was again afforded a VA examination in April 2014.  The examiner noted ankylosis of the bilateral wrists, but did not address whether it was favorable or unfavorable, whether it is in any degree of palmar flexion, or whether it resulted in ulnar or radial deviation.  

The Board finds that a new VA examination is necessary to determine if a higher disability rating is warranted for the bilateral wrists.  The examiner must indicate whether the Veteran's wrist ankylosis was favorable or unfavorable, whether it is in any degree of palmar flexion, and whether it resulted in ulnar or radial deviation.

Additionally, the February 2014 private examination found that the Veteran's scars are painful and/or unstable or is greater than or equal to 39 square cm, but did not complete the scars/disfigurement questionnaire.  The VA examiner in April 2014 found that the Veteran's scar from surgery is not painful, unstable, or covering more than 6 square inches.  The new VA examination should address the conflicting evidence regarding his scars and should describe the Veteran's scars in his opinion.  

Finally, the Board notes that in the January 2015 rating decision, entitlement to TDIU was granted effective September 16, 2014.  The Veteran submitted a notice of disagreement with the assigned effective date in January 2015.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a Statement of the Case addressing the issue of entitlement to and earlier effective date for TDIU.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral wrist disabilities.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by his service-connected wrist disabilities.  

The examiner should specifically describe ankylosis of the wrists as unfavorable or favorable.  If unfavorable, the examiner should specifically note whether it is in any degree of palmar flexion or if it is with ulnar or radial deviation.  If the Veteran's ankylosis is extremely unfavorable, the examiner should note whether it is the functional equivalent of loss of use of the hands or whether the Veteran's functioning is so diminished that amputation with prosthesis would equally serve the Veteran.

The examiner should also address the conflicting opinions dated February 2014 and April 2014 regarding the Veteran's scars of the wrists.  The examiner should describe the Veteran's scars and any symptomatology related to the scars.

A complete rationale must be provided for any opinion.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if any claims may be granted.  If a claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


